STOKER, Judge.
This case was consolidated for hearing on certain peremptory exceptions and on appeal with companion suits including Elliott, et al. v. Aetna Casualty and Surety Company, et al., 387 So.2d 1383 (La.App 3rd Cir., 1980), which is being decided this date.
The issues and applicable law in this case are substantially the same as those in Elliott v. Aetna Casualty and Surety Company, supra. For the reasons we assigned therein we reverse and set aside the judgment of the trial court dated October 12, 1979, sustaining the peremptory exceptions filed on July-10, 1979, on behalf of Curtis Elliott, individually and as administrator of the estate of the minor, Randy Elliott, and on behalf of State Farm Mutual Automo*1390bile Insurance Company. The case is remanded to the trial court for further proceedings consistent with the views expressed herein. The costs of this appeal are assessed to exceptors-appellees.
REVERSED AND REMANDED.